Citation Nr: 1129912	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  08-07 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had verified service in the USAFFE (U.S. Armed Forces, Far East) from December 1941 to April 1942, and regular Philippine Army service from July 1945 to February 1946.  He died in April 1981 and the appellant is his surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  An application to reopen a claim of service connection for the cause of the Veteran's death was denied in April 2005.  The decision was not appealed.

2.  Evidence presented since the prior decision does not raise a reasonable possibility of substantiating the claim of service connection of the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The April 2005 RO decision denying a claim of service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  New and material evidence sufficient to reopen the claim for service connection for the cause of the Veteran's death has not been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Notice in the context of a DIC claim "must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or [her] death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected."  Hupp v. Nicholson, 21 Vet. App. 342 (2007).    

Substantially compliant notice was sent in November 2006 and February 2009, and the claim was readjudicated in an April 2009 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate the application to reopen, and as such, that she had a meaningful opportunity to participate in the adjudication of her claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Thus, the Board finds that the purpose of the notice was not frustrated. 

Additionally, VA has verified the Veteran's service, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board although she declined to do so.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file, and the appellant has not contended otherwise.  Thus, the Board finds VA has substantially complied with the notice and assistance requirements, and the appellant is not prejudiced by a decision on the claim at this time.

New and Material Evidence

Service connection for the cause of the Veteran's death has been previously denied, including by the Board in a December 1999 decision.  An application to reopen claim of service connection for the cause of the Veteran's death was most recently denied in an April 2005 rating decision.  That decision was not appealed; it is final based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  However, a claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The claims of service connection for the cause of the Veteran's death were previously denied because the evidence did not suggest that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause the Veteran's death.  The Veteran was not service-connected for any disability at the time of his death.  

Evidence considered at the time of the prior decisions included service medical records which revealed that in July 1945, the Veteran's lungs, including X-ray, if made, were evaluated as normal.  A physical examination dated in January 1946 revealed normal lungs and healthy chest by chest X-ray.  Also of record was an undated report of chest X-ray examination showing an impression of moderately advanced tuberculosis of the right upper lobe; a medical statement from Dr. A.R., dated in September 1974, alleging treatment for pulmonary tuberculosis (PTB) since 1944; and a VA medical certificate showing that the Veteran was hospitalized from June to July 1979 for multiple conditions, including PTB, far advanced, active.  A claim for service connection for PTB by the Veteran in November 1979 alleged that he had been a prisoner of war (POW).  A statement from Dr. E.A., apparently based on the Veteran's own statements, stated that the Veteran's PTB began while in service.  No contemporaneous records were available from Drs. E.A. or A.R., both of whom were noted to be deceased.  The Certificate of Death showed that the Veteran died in April 1981 from PTB.  The record also included statements from the appellant attesting to the Veteran having died from PTB acquired during service; a certificate of death from the Office of the Local Civil Registrar issued in January 1987; two statements from the Aquino General Clinic dated in November 1989 and February 1997 with unlabeled treatment records attached; and treatment records from Veterans Memorial Medical Center dated for the period of June to July 1979, on which the Veteran reported that his PTB had begun seven years prior to his admission to the hospital in 1979.

Relevant, nonduplicative evidence submitted in conjunction with the application to reopen includes statements from the appellant and long-time friends of the Veteran indicating that their belief the Veteran had PTB as a result of his experiences as a POW.  A VA administrative decision dated in May 2007 found that the Veteran may not be recognized as a former POW.  Although this evidence is "new," in that it is previously unseen, it is not material because it fails to cure the defect presented by the previous decision, namely the lack of competent evidence that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause the Veteran's death.  The Board acknowledges that the appellant and the Veteran's long-time friends are competent to report their recollections of the Veteran's accounts of his POW experiences.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  However, in this case, the binding administrative decision found that the Veteran is not recognized as a POW (and in any event PTB is not a presumptive condition based on POW status under 38 C.F.R. § 3.309(c)).  As such, the histories, while competent, are not probative evidence that a cause of the Veteran's death was incurred in his recognized service.  In this case, the new evidence does not provide any probative information as to how the Veteran's cause of death is related to the Veteran's recognized service.  Thus, the Board finds that new and material evidence has not been submitted, and the request to reopen is denied.



ORDER

New and material evidence having not been received, the application to reopen a claim for service connection for the cause of the Veteran's death is denied.



____________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


